Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this instance, the prior art cited in the action discloses or teaches all of the claimed elements and therefore takes into account only knowledge which was within the level of ordinary skill.
Regarding the applicant’s argument that “there is no integrated storage tank in Neuwen that contains a fluid heated by solar irradiation to a temperature causing the fluid to expand to a preset pressure that is converted to kinematic actuation of the shielding of the primary tubes,” the examiner points out that Rineer is relied upon to teach the integrated storage tank. The examiner additionally points out that the claims do not state how the integrated storage tank is used (i.e. that the fluid in the tank is the dilation fluid). The claim states “dilation of a primary heat carrier fluid” and “a drive and transmission 
Regarding the applicant’s argument that the collector elements of Neuwen do not rotate, as the claimed vacuum tubes, the examiner points out that the collector elements of Neuwen do rotate, and are modified by Yoon to rotate as the claimed vacuum tubes. 
Regarding the applicant’s argument that “Neuwen does not have any primary conduits that rotate based on the pressure of a primary fluid in an integrated storage tank,” the examiner again points out that no such limitation exists in the claim. The claim states “dilation of a primary heat carrier fluid” and “a drive and transmission mechanism… configured so as to move said external collector elements… as a function of the pressure of the primary heat carrier fluid inside said primary conduits.” Neuwen discloses using a variable (temperature) of the primary heat carrier fluid inside said primary conduits. Winninger teaches rotation based on pressure of a dilation fluid. Winninger is also relied upon to teach the motion transmission and return mechanisms.
Regarding the applicant’s argument that Neuwen uses an external medium representative of the temperature condition within the solar tubes, the examiner points out that Neuwen states “In the event of the heat exchanger or like means or the medium in at least one of the solar tubes being heated to an undesirable temperature the control causes activation of the drive motor 29” emphasis added paragraph [0036].
In response to applicant's argument the secondary references would not be considered as they do not relate to compact solar collectors or an integrated storage tank, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, each reference is in the field of solar energy collection.
Regarding the applicant’s argument that Rineer does not disclose an integrated storage tank in the collector, the examiner points out that the claim recites “a compact solar collector with an integrated storage tank” not “an integrated storage tank within a compact solar collector primary conduit.” 
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, each motivation is presented along with the introduction of each reference’s teachings.

As a note, it appears that the applicant is conflating the integrated storage tank with the primary conduit, however there is no indication in the originally filed disclosure that the integrated storage tank is implemented as argued above. The examiner additionally notes that the amendment to the figures shows a particular location of the integrated storage tank that is not supported by the original disclosure. The examiner has determined that this is acceptable for the purposes of the figures, but cannot be relied upon in the claims as it would be new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter Claims 21 and 32 recite “dilation of a primary heat carrier fluid” and later in the claims “primary conduits for containing at least one primary heat carrier fluid.” It is not clear if this is the same primary heat carrier fluid. 

Claim Interpretation
Claim 21 recites the limitation “one or more racks and gears.” Claim 22 recites the “gears having different dimensions.” The examiner notes that a rack, or rack gear, is a type of gear. However, Claim 25 recites “wherein the gears to not engage each other” which clearly means only the “toothed wheels” referred to in the specification. For the purpose of examination, and in the interest of compact prosecution, the examiner will not treat the rack as a gear. This will lead to an overly narrow interpretation of claim 22. The examiner suggests that claims 21 and dependents thereof could be amended to specifically recite toothed wheels to avoid interpretation of the rack as a gear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21, 24, 25, 27-32, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Neuwen (US 20100307478 A1), hereinafter Neuwen, in view of Wininger (US 4158356 A), hereinafter Wininger, in view of Rineer (US 3915147 A), hereinafter Rineer, and further in view of Yoon (KR 20110005551 A), hereinafter Yoon.

Regarding claim 21, Neuwen discloses an automatic motion system by a temperature of a primary heat carrier fluid for acting on elements of a compact solar collector, said system comprising: 
the compact solar collector (“a solar collector where the solar collector comprises a set of solar tubes 11 which are supported from a support base 13 in a substantially in parallel relationship with respect to each other” paragraph [0032]); 
said compact solar collector having at least a first face exposed to solar radiation (Top) and at least another a second face not facing the solar radiations (Bottom); 
said solar collector comprising a plurality of primary conduits for containing at least one primary heat carrier fluid adapted to the storage of thermal energy, and an external collector element (“Throughout the specification and claim unless the context requires otherwise the term "solar tube" shall be taken as comprising a dual walled tube having two ends and a generally circular cross section wherein the dual walls define between themselves a closed space which has been evacuated and the interior of the tube is intended in use to accommodate a medium to be heated which can comprises a fluid and/or a heat exchanger or a like means which is to be heated”) arranged movably, configured to overlap, at least partially, each primary conduits (“rotation of the solar tubes and the attached shields 19 to a position at 
wherein each external collector element is configured to rotate on itself (“rotation of the solar tubes and the attached shields 19 to a position at which the shield overlies at least a portion of the solar tube to reduce the amount of solar radiation which is incident upon the inner wall of the solar tube” paragraph [0036]); 
a drive and transmission mechanism (“The hub 21 is formed with a toothed outer periphery. The housing 15 also supports a threaded pinion 25 which extends substantially the full length of the extent of the housing 15 and which is positioned such that the threaded formation on the pinion 25 is threadably engaged with the toothed periphery of the annular hub 21” paragraph [0034]), wherein said drive and transmission mechanism acting on said external collector elements are configured so as to move said external collector elements between a collecting position and a shielding position, and vice versa, as a function of a temperature of the primary heat carrier fluid inside said primary conduits (“In the event of the heat exchanger or like means or the medium in at least one of the solar tubes being heated to an undesirable temperature the control causes activation of the drive motor 29 which will in turn cause rotation of the pinion shaft 25 which in turn will cause rotation of the one hub 21 and thus rotation of the solar tubes and the attached shields 19 to a position at which the shield overlies at least a portion of the solar tube to reduce the amount of solar radiation which is incident upon the inner wall of the solar tube” paragraph [0036]); 
wherein each external collector element comprises a vacuum tube disposed coaxially with respect to each primary conduit (“the dual walls define between themselves a closed space which has been evacuated and the interior of the tube is intended in use to accommodate a medium to be heated which can comprises a fluid” paragraph [0005]); 
wherein within each vacuum tube is arranged a primary heat carrier element in which the fluid to be heated flows (“the dual walls define between themselves a closed space which has been evacuated and the interior of the tube is intended in use to accommodate a medium to be heated which can comprises a fluid” paragraph [0005]); and


    PNG
    media_image1.png
    483
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    457
    827
    media_image2.png
    Greyscale

Neuwen does not disclose: 
automatic motion by dilatation of the fluid; 
an integrated storage tank for a fluid to be heated; 

the drive and transmission mechanism operating as a function of pressure; 
wherein said drive and transmission mechanism comprises at least a hydraulic cylinder; or  
the drive and transmission mechanism comprising a return spring, acting on said hydraulic cylinder.

However, Winninger teaches: 
automatic motion by dilatation of a fluid; 
the drive and transmission mechanism operating as a function of pressure; and
wherein said drive and transmission mechanism comprises at least a hydraulic cylinder, and a return spring, acting on said hydraulic cylinder (“the fluid in the safety furnace 128 expands and produces the configuration shown in FIG. 12. The pressure travels along the conduit 130 and operates between the position head 135 and the cylinder 132 overcoming the force of the spring 138, which operates against the stop 145. The pressure forces the cylinder 132 to rise” column 9, line 29). 

    PNG
    media_image3.png
    520
    549
    media_image3.png
    Greyscale

In view of Winninger’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
automatic motion by dilatation of a fluid; 
the drive and transmission mechanism operating as a function of pressure; and
wherein said drive and transmission mechanism comprises at least a hydraulic cylinder, and a return spring, acting on said hydraulic cylinder as is taught in Winninger, in the system disclosed by Neuwen.
One would have been motivated to include:
automatic motion by dilatation of a fluid; 
the drive and transmission mechanism operating as a function of pressure; and
wherein said drive and transmission mechanism comprises at least a hydraulic cylinder, and a return spring, acting on said hydraulic cylinder because Winninger states “Deriving the power for a 

Neuwen, as modified by Winninger, does not disclose: 
an integrated storage tank for a fluid to be heated; or
wherein each external collector element is configured to rotate with respect to the respective primary conduit.

However, Rineer teaches an integrated storage tank for a fluid to be heated (“The passage 49 is provided with the check valve 50 permitting exclusively outflow from the tank 44 into the heat-absorption units 12” column 3, line 65).

    PNG
    media_image4.png
    484
    708
    media_image4.png
    Greyscale


One would have been motivated to include an integrated storage tank for a fluid to be heated because Rineer states “To be at all practical, a solar energy system must be both a generator and a storage facility for energy. Extended periods of overcast conditions will necessarily reduce the output of the system to the point of dependency on it without energy storage would be precarious.” Therefore, providing a storage tank will improve output of the system.

Neuwen, as modified by Wininger and Rineer, does not disclose wherein each external collector element is configured to rotate with respect to the respective primary conduit.

However, Yoon teaches wherein each external collector element is configured to rotate with respect to the respective primary conduit (“the solar collector 10 is a double tube method as shown in Figure 3, a plurality of glass tubes 11 to form the outer body to collect the solar heat to form a vacuum double tube, and the heat collector header provided inside the glass tube And a fluid heat exchanger 14 which communicates with 20 to transfer the heat supplied from the collector header 20 to the glass tube 11 so that the heat-exchanged fluid is discharged to the collector header 20. Is done. In addition, the overheat preventing means 40 is respectively wrapped around the solar collector 10, between the fixing part 41 and the fixing part rotatably fixed to both ends of the solar collector 10, between the fixing part 41 It is characterized in that it is made of a blocking portion 42 is installed to block the solar light irradiated to the solar collector 10, and the opening 43 is opened to transmit the solar light to the solar collector 10”).

    PNG
    media_image5.png
    431
    485
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    538
    488
    media_image6.png
    Greyscale

In view of Yoon’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein each external collector element is configured to rotate with respect to the respective primary conduit as is taught in Yoon, in the system disclosed by Neuwen.
One would have been motivated to include wherein each external collector element is configured to rotate with respect to the respective primary conduit because it takes less energy to rotate just the outer sleeve than the entire conduit and would simpler to rotate the sleeve that the fluid conduit. 

Regarding claim 24, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 21, wherein the rack acts simultaneously on all the gears (The embodiment including 

Regarding claim 25, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 24 wherein the gears do not engage each other (The toothed wheels of Neuwen do not engage each other).

Regarding claim 27, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 21, wherein said shielding position is obtained by a portion of the same external collector element suitably made opaque to solar radiation overlapping the respective primary conduit (“rotation of the solar tubes and the attached shields 19 to a position at which the shield overlies at least a portion of the solar tube to reduce the amount of solar radiation which is incident upon the inner wall of the solar tube” paragraph [0036]).

Regarding claim 28, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 27, wherein said portion is suitably made opaque to solar radiation by opaque adhesives or films (“a coating which in the case of the embodiment takes the form of a tape which is adhered to the outer face of the solar tube” paragraph [0015]).

Regarding claim 29, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 21, wherein said drive and transmission mechanism comprise external sensor elements configured so as to move said external sensor elements between a sensing position and a shielding position, and vice versa, and as a function of said at least one primary heat carrier element temperature (“The control further comprising a sensor adapted to sense the temperature of the a heat exchanger or a like means and/or heat exchange medium accommodated by the solar tube, a drive (21, 25, 29) operatively controlled by the controller to cause rotation of the shield around the central axis of the solar tube between the first and second position depending upon the temperature of the heat exchanger or like means and/or medium accommodated within the interior of the solar tube” abstract).

Regarding claim 30, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 21, wherein said drive and transmission mechanism are configured to that when the pressure increases in said primary conduits above a first value (P1), said drive and transmission mechanism act on said external collector elements to pass towards said shielding position, and when said pressure decreases in said primary conduits, said drive and transmission mechanism bring back said external collector elements towards said collecting position (“The control further comprising a sensor adapted to sense the temperature of the a heat exchanger or a like means and/or heat exchange medium accommodated by the solar tube, a drive (21, 25, 29) operatively controlled by the controller to cause rotation of the shield around the central axis of the solar tube between the first and second position depending upon the temperature of the heat exchanger or like means and/or medium accommodated within the interior of the solar tube” abstract. The examiner notes that the measured temperature will have an associated pressure. The claim does not dictate that the pressure actually be measured. Furthermore, Neuwen has been modified by Winninger to operate by pressure).

Regarding claim 31, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 21, wherein each collector element is configured to rotate on itself, 180° with respect to the respective primary conduit (“In operation and under a solar collecting mode the shield is located such that is most remote from the source of solar radiation and such that the solar tubes are fully exposed to the solar radiation… Under the most extreme conditions the shield will occupy a position fully overlying the solar tube” paragraph [0036]).

Regarding claim 32, Neuwen discloses an automatic motion system by a temperature of a primary heat carrier fluid for acting on elements of a compact solar collector, said system comprising: 
the compact solar collector (“a solar collector where the solar collector comprises a set of solar tubes 11 which are supported from a support base 13 in a substantially in parallel relationship with respect to each other” paragraph [0032]); 

said solar collector comprising a plurality of primary conduits for containing at least one primary heat carrier fluid adapted to the storage of thermal energy, and an external collector element (“Throughout the specification and claim unless the context requires otherwise the term "solar tube" shall be taken as comprising a dual walled tube having two ends and a generally circular cross section wherein the dual walls define between themselves a closed space which has been evacuated and the interior of the tube is intended in use to accommodate a medium to be heated which can comprises a fluid and/or a heat exchanger or a like means which is to be heated” paragraph [0005]) arranged movably, configured to overlap, at least partially, during its motion, each primary conduit; 
wherein each external collector element is configured to rotate on itself (“rotation of the solar tubes and the attached shields 19 to a position at which the shield overlies at least a portion of the solar tube to reduce the amount of solar radiation which is incident upon the inner wall of the solar tube” paragraph [0036]); 
a drive and transmission mechanism (“The hub 21 is formed with a toothed outer periphery. The housing 15 also supports a threaded pinion 25 which extends substantially the full length of the extent of the housing 15 and which is positioned such that the threaded formation on the pinion 25 is threadably engaged with the toothed periphery of the annular hub 21” paragraph [0034]), wherein said drive and transmission mechanism acting on said external collector elements are configured so as to move said external collector elements between a collecting position and a shielding position, and vice versa, as a function of the temperature of the primary heat carrier fluid inside said primary conduits (“In the event of the heat exchanger or like means or the medium in at least one of the solar tubes being heated to an undesirable temperature the control causes activation of the drive motor 29 which will in turn cause rotation of the pinion shaft 25 which in turn will cause rotation of the one hub 21 and thus rotation of the solar tubes and the attached shields 19 to a position at which the shield overlies at least a portion of the solar tube to reduce the amount of solar radiation which is incident upon the inner wall of the solar tube” paragraph [0036]); 

wherein within each vacuum tube is arranged a tube in which the fluid to be heated flows (“the dual walls define between themselves a closed space which has been evacuated and the interior of the tube is intended in use to accommodate a medium to be heated which can comprises a fluid” paragraph [0005]); and 
the drive and transmission mechanism comprising one or more racks and gears (“An alternative driving arrangement is one comprising a rack and pinion drive” paragraph [0046]).

Neuwen does not disclose: 
automatic motion by dilatation of the fluid; 
an integrated storage tank for a fluid to be heated; 
wherein each external collector element is configured to rotate with respect to the respective primary conduit; 
the drive and transmission mechanism operating as a function of pressure; 
wherein said drive and transmission mechanism comprises at least a hydraulic cylinder; or  
the drive and transmission mechanism comprising a return spring, acting on said hydraulic cylinder.

However, Winninger teaches: 
automatic motion by dilatation of a fluid; 
the drive and transmission mechanism operating as a function of pressure; and
wherein said drive and transmission mechanism comprises at least a hydraulic cylinder, and a return spring, acting on said hydraulic cylinder (“the fluid in the safety furnace 128 expands and produces the configuration shown in FIG. 12. The pressure travels along the conduit 130 and operates between the 

In view of Winninger’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
automatic motion by dilatation of a fluid; 
the drive and transmission mechanism operating as a function of pressure; and
wherein said drive and transmission mechanism comprises at least a hydraulic cylinder, and a return spring, acting on said hydraulic cylinder as is taught in Winninger, in the system disclosed by Neuwen.
One would have been motivated to include:
automatic motion by dilatation of a fluid; 
the drive and transmission mechanism operating as a function of pressure; and
wherein said drive and transmission mechanism comprises at least a hydraulic cylinder, and a return spring, acting on said hydraulic cylinder because Winninger states “Deriving the power for a tracking solar collector from the sun's rays obviates the motor with its separate power requirements and fallibilities” (column 2, line 1). Therefore, including the drive elements of Winninger will eliminate the need for additional sources for motive power.

Neuwen, as modified by Winninger, does not disclose: 
an integrated storage tank for a fluid to be heated; or
wherein each external collector element is configured to rotate with respect to the respective primary conduit.

However, Rineer teaches an integrated storage tank for a fluid to be heated (“The passage 49 is provided with the check valve 50 permitting exclusively outflow from the tank 44 into the heat-absorption units 12” column 3, line 65).


One would have been motivated to include an integrated storage tank for a fluid to be heated because Rineer states “To be at all practical, a solar energy system must be both a generator and a storage facility for energy. Extended periods of overcast conditions will necessarily reduce the output of the system to the point of dependency on it without energy storage would be precarious.” Therefore, providing a storage tank will improve output of the system.

Neuwen, as modified by Wininger and Rineer, does not disclose wherein each external collector element is configured to rotate with respect to the respective primary conduit.

However, Yoon teaches wherein each external collector element is configured to rotate with respect to the respective primary conduit (“the solar collector 10 is a double tube method as shown in Figure 3, a plurality of glass tubes 11 to form the outer body to collect the solar heat to form a vacuum double tube, and the heat collector header provided inside the glass tube And a fluid heat exchanger 14 which communicates with 20 to transfer the heat supplied from the collector header 20 to the glass tube 11 so that the heat-exchanged fluid is discharged to the collector header 20. Is done. In addition, the overheat preventing means 40 is respectively wrapped around the solar collector 10, between the fixing part 41 and the fixing part rotatably fixed to both ends of the solar collector 10, between the fixing part 41 It is characterized in that it is made of a blocking portion 42 is installed to block the solar light irradiated to the solar collector 10, and the opening 43 is opened to transmit the solar light to the solar collector 10”).

In view of Yoon’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein each external collector element is configured to rotate with respect to the respective primary conduit as is taught in Yoon, in the system disclosed by Neuwen.


Regarding claim 35, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 32, wherein the rack acts simultaneously on all the gears (The embodiment including the rack gear is not shown, but it is inherent based on the shown embodiments which are configured to act simultaneously on all gears).

Regarding claim 36, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 32, wherein the gears do not engage each other (The toothed wheels of Neuwen do not engage each other).

Regarding claim 37, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 32, wherein said shielding position is obtained by a portion of the same external collector element suitably made opaque to solar radiation overlapping the respective primary conduit (“rotation of the solar tubes and the attached shields 19 to a position at which the shield overlies at least a portion of the solar tube to reduce the amount of solar radiation which is incident upon the inner wall of the solar tube” paragraph [0036]).

Regarding claim 38, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 32, wherein said portion is suitably made opaque to solar radiation by opaque adhesives or films (“a coating which in the case of the embodiment takes the form of a tape which is adhered to the outer face of the solar tube” paragraph [0015]).

Regarding claim 39, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 32, wherein said drive and transmission mechanism comprise external sensor elements configured to move said external sensor elements between a sensing position and a shielding 

Regarding claim 40, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 32, wherein said drive and transmission mechanism are configured so that when the pressure increases in said primary conduits above a first value (P1), said drive and transmission mechanism act on said external collector elements to pass towards said shielding position, and when said pressure decreases in said primary conduits, said drive and transmission mechanism bring back said external collector elements towards said collecting position (“The control further comprising a sensor adapted to sense the temperature of the a heat exchanger or a like means and/or heat exchange medium accommodated by the solar tube, a drive (21, 25, 29) operatively controlled by the controller to cause rotation of the shield around the central axis of the solar tube between the first and second position depending upon the temperature of the heat exchanger or like means and/or medium accommodated within the interior of the solar tube” abstract. The examiner notes that the measured temperature will have an associated pressure. The claim does not dictate that the pressure actually be measured. Furthermore, Neuwen has been modified by Winninger to operate by pressure).

Regarding claim 41, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 32, wherein each collector element is configured to rotate on itself, 180° with respect to the respective primary conduit (“In operation and under a solar collecting mode the shield is located such that is most remote from the source of solar radiation and such that the solar tubes are fully exposed to the solar radiation… Under the most extreme conditions the shield will occupy a position fully overlying the solar tube” paragraph [0036]).

Claims 22, 23, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Neuwen, in view of Wininger, in view of Rineer, in view of Yoon, and further in view of Dias (WO 2012137149 A2), hereinafter Dias.

Regarding claims 22 and 23, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 21. 

Neuwen, as modified by Wininger, Rineer, and Yoon, does not disclose wherein transmission of motion is realized by gears having different dimensions, wherein the gears comprise driven toothed wheels and drive gear wheels and in that the rack acts on said drive gear wheels.

However, Dias teaches wherein transmission of motion is realized by gears having different dimensions (Figure 5), wherein the gears comprise driven toothed wheels (Gears 30 and 31) and drive gear wheels (Gears 22 and 24) and in that the drive acts on said drive gear wheels (“electric motor (18) coupled to the gear (23), which is connected to the gears (22) and (24)”).

    PNG
    media_image7.png
    359
    441
    media_image7.png
    Greyscale

Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 33 and 34, Neuwen, as modified by Wininger, Rineer, and Yoon, discloses the system according to claim 32. 

Neuwen, as modified by Wininger, Rineer, and Yoon, does not disclose wherein transmission of motion is realized by gears having different dimensions, wherein the gears comprise driven toothed wheels and drive gear wheels and in that the rack acts on said drive gear wheels.

However, Dias teaches wherein transmission of motion is realized by gears having different dimensions (Figure 5), wherein the gears comprise driven toothed wheels (Gears 30 and 31) and drive gear wheels (Gears 22 and 24) and in that the drive acts on said drive gear wheels (“electric motor (18) coupled to the gear (23), which is connected to the gears (22) and (24)”).

Neuwen, as modified by Wininger, Rineer, and Yoon, does not disclose drive wheels. However, Dias teaches drive wheels. The substitution of one known element (the driven wheel arrangement of Neuwen) for another (the drive wheel arrangement of Dias) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the drive wheel arrangement taught in Dias would have yielded predictable results, namely, transfer of motion from the drive mechanism (rack gear in the case of Neuwen) to all the wheels (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Riffelmann (DE 102005010461 A1) “a protective screen which can be pivoted around the vacuum tube between a first position in which it shields the vacuum tube from solar radiation and a second position in which it exposes the vacuum tube to solar radiation”

    PNG
    media_image8.png
    344
    434
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    328
    426
    media_image9.png
    Greyscale

Meckler (US 4027653 A) “The heat transfer fluid may be circulated to a heat storage reservoir for later use in heating or cooling a building or for some other use, or the fluid may be used directly in a heat consuming system” 

    PNG
    media_image10.png
    365
    560
    media_image10.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762